The following order has been entered on the motion filed on the 6th of September 2016 by Defendants (Britthaven, Inc. Principle Long Term Care, Inc., and Spruce LTC Group, LLC d/b/a Richmond Pines Healthcare and Rehabilitation Center and Fred McQueen, Jr., M.D.) for Temporary Stay:
"Motion Dissolved by order of the Court in conference, this the 8th of December 2016."
Upon consideration of the petition filed by Defendants (Britthaven, Inc., et al.) on the 6th of September 2016 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th of December 2016."
Upon consideration of the petition filed by Defendants (Britthaven, Inc., et al.) on the 6th of September 2016 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th of December 2016."